            Case 5:18-cr-00312-EJD Document 54 Filed 06/17/21 Page 1 of 3



 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4
     dolmos@nbo.law
 5
     Counsel for Defendant
 6   Xiaolang Zhang

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11

12   UNITED STATES,                                        Case No. 5:18-cr-00312 EJD

13                         Plaintiff,

14          vs.                                            STIPULATION AND [PROPOSED] ORDER
                                                           TO CONTINUE STATUS CONFERENCE
15   XIAOLANG ZHANG,

16                         Defendant.

17

18          IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
19   United States Attorney Marissa Harris, and Defendant Xiaolang Zhang, through his attorney Daniel
20
     Olmos, that the status hearing in this matter be continued from June 28, 2021, to August 23, 2021.
21
            This is a complex case with voluminous discovery, and the government has recently
22
     produced additional discovery which the defense needs additional time to review. When the parties
23

24   were present at the previous status conference on May 17, 2021, they informed the Court that the

25   Government intended to produce additional material to the defense. The government has done so,

26   and the defense needs additional time to review it.
27
            The parties agree that the time between June 28, 2021, and August 23, 2021, should be
28
     excluded from calculations under the Speedy Trial Act, which excludes delay when the interests of

                                                                                                          1
            Case 5:18-cr-00312-EJD Document 54 Filed 06/17/21 Page 2 of 3



 1   justice in allowing for the effective preparation of the defense outweigh the best interest of the public
 2
     and the defendant in a speedy trial, taking into account the exercise of due diligence. 18 U.S.C. §§
 3
     3161(h)(7)(A) and (B)(iv).
 4
            For the foregoing reasons, the parties stipulate to continue the status conference to August
 5
     23, 2021.
 6

 7          IT IS SO STIPULATED

 8
     Dated: June 17, 2021                           NOLAN BARTON & OLMOS LLP
 9
                                                     /S/ Daniel B. Olmos
10                                                  Daniel B. Olmos
11                                                  Attorney for Defendant Xiaolang Zhang
12

13

14   Dated: June 17, 2021                           Stephanie Hinds, Acting United States Attorney
15                                                  /S/ Marissa Harris
                                                    By: Marissa Harris
16
                                                    Assistant United States Attorney
17

18

19
20

21

22

23

24

25

26
27

28

                                                                                                             2
              Case 5:18-cr-00312-EJD Document 54 Filed 06/17/21 Page 3 of 3



 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           SAN JOSE DIVISION
 6

 7
     UNITED STATES,                                      Case No. 5:18-cr-00312 EJD
 8

 9                          Plaintiff,
                                                         [PROPOSED] ORDER TO CONTINUE
10                  v.                                   STATUS CONFERENCE
11
     XIAOLANG ZHANG,
12
                            Defendant.
13

14

15
              GOOD CAUSE APPEARING, it is hereby ordered that the status conference currently
16
     scheduled for June 28, 2021, be continued to August 23, 2021, at 1:30 p.m. Based upon the
17

18   representation of counsel and for good cause shown, the Court also finds that the time between June

19   28, 2021, and August 23, 2021, shall be excluded from calculations under the Speedy Trial Act. The

20   interests of justice in allowing for the effective preparation of the defense and continuity of counsel
21
     outweigh the best interest of the public and the defendant in a speedy trial, taking into account the
22
     exercise of due diligence. 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).
23

24
     Dated:                                        _______________________________________
25                                                 The Hon. Edward J. Davila
                                                   United States District Judge
26
27

28

                                                                                                               3
